Citation Nr: 0916108	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-15 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service in the Philippine Commonwealth 
Army from December 22, 1941 to October 4, 1942 and from 
February 2, 1945 to June 24, 1946.  The RO conceded that the 
Veteran's active duty service included Prisoner of War (POW) 
status from April 10, 1942 to October 4, 1942.  The Veteran 
died in January 1987 and the appellant is the Veteran's 
surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the appellant's 
claim of service connection for the cause of the veteran's 
death.  

The appellant's Notice of Disagreement (NOD) with that 
decision was received at the RO in October 2004.  The RO has 
not yet issued a Statement of the Case (SOC).  

In correspondence received at the Board in October 2008, the 
appellant requested to appoint The American Legion as her 
accredited representative.  The matter is referred to the RO 
for appropriate action.

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  

The appellant's original claim, received at the RO in April 
2004, was denied by the RO in an August 2004 rating decision.  
In correspondence received at the RO in October 2004, the 
appellant specifically requested to appeal the August 2004 
rating decision.  The RO has not yet issued an SOC.  Instead, 
the RO took no action until the appellant inquired as to her 
claim in correspondence received at the RO in June 2005.  In 
response to the appellant's inquiry, the RO sent the 
appellant a letter in June 2005 notifying her, in error, that 
the August 2004 rating had become final and that she needed 
to submit new and material evidence to reopen her claim.  The 
RO subsequently issued another rating decision in November 
2006 that denied the appellant's claim of service connection 
for the cause of the veteran's death based on a finding that 
new and material evidence had not been submitted sufficient 
to reopen the previously denied claim.  

The RO's actions were in error because the August 2004 rating 
decision is not final.  The record reflects that the 
appellant's NOD with the August 2004 rating decision was 
timely received at the RO; thus, the August 2004 rating 
decision remains pending and the RO is now required to send 
the appellant an SOC as to this issue in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where a 
Notice of Disagreement has been submitted, the veteran is 
entitled to a Statement of the Case.  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).

In addition to remedying the procedural error noted above, 
additional development of the record is also necessary due to 
a pertinent change in regulation during the pendency of this 
appeal.  Specifically, when the appellant filed her original 
application for dependency and indemnity compensation (DIC) 
benefits in April 2004, heart disease was not listed as a 
disease for which entitlement to service connection is 
presumed for former POWs.  See 38 C.F.R. § 3.309 (2004).  
Effective prior to October 7, 2004, if a veteran was a former 
prisoner of war (POW) and was interned or detained for not 
less than 30 days, certain diseases shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after service discharge or release from active 
military service, even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  These 
listed diseases are avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite (if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite); 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes, and cirrhosis of the 
liver.

Effective October 7, 2004, the former regulatory provisions 
were amended to include service connection on a presumptive 
basis for former POWs who develop atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  38 C.F.R. § 3.309(c) (effective October 7, 
2004); 69 Fed. Reg. 60,083, 60,083-60,090 (Oct. 7, 2004).

The veteran's death certificate lists the cause of the 
veteran's death as heart failure.  Although the RO has 
correctly noted that the veteran's death-causing "heart 
failure" per se, does not necessarily mean that the veteran 
had an underlying heart disease, there has been no 
development undertaken to determine whether the veteran did, 
in fact, have heart disease at the time of his death.  
Because the appellant's original claim of service connection 
must now be readjudicated on the merits, the RO should 
undertake any development deemed necessary, including 
obtaining an opinion, if necessary, as to whether the 
veteran, as likely as not, had heart disease at the time of 
his death.  

Pursuant to the Board's November 2008 remand, the AMC was 
instructed to send the appellant a Statement of the Case 
(SOC) as to the pending claim of entitlement to service 
connection for the cause of the Veteran's death, and, to 
properly develop the issue on appeal.  Instead of following 
the remand instructions, the AMC issued a Supplemental 
Statement of the Case (SSOC) in January 2009, and did not 
undertake any appropriate development.  

First, the AMC sent the appellant a defective duty-to-assist 
letter dated November 2008.  The letter specifically 
requested that the appellant, "Provide medical evidence that 
will show a reasonable probability that the condition that 
contributed to the Veteran's death was caused by injury or 
disease that began during service."  As noted in the 
November 2008 remand, however, heart disease is listed as a 
presumptive disease for certain POW's.  Thus, the appellant 
need not provide evidence of a nexus to service.  Rather, 
given the RO's concession that the Veteran served as a POW 
for nearly six months during World War II, the appellant need 
only provide evidence that the Veteran's died from heart 
disease in order to warrant entitlement to DIC.  See 
38 C.F.R. § 3.307, 3.309.

In addition, the November 2008 duty-to-assist letter, under 
the Section entitled, "What the Evidence Must Show" did not 
provide the correct law and regulations pertinent to the 
appellant's claim.  Instead of providing the law and 
regulation governing presumptive service connection for the 
cause of the Veteran's death for a Veteran with POW status, 
the letter discussed the law and regulations pertaining to 
accrued benefits.  The appellant has never filed a claim for 
accrued benefits.  Moreover, the duty-to-assist letter did 
not provide adequate notice with respect to a DIC claim.  In 
the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Finally, rather than provide adequate development, the AMC 
simply issued an SSOC in January 2009 because the appellant 
did not timely respond to the November 2008 defective duty-
to-assist letter.  Although a January 2009 SSOC correctly 
characterized the issue as entitlement to service connection 
for the cause of the Veteran's death (as opposed to whether 
new and material evidence had been submitted to reopen a 
previously denied claim), the AMC should have issued a 
Statement of the Case (SOC), not an SSOC, as directed in the 
November 2008 Board remand.  Moreover, the SSOC did not 
reflect the changes/errors, noted in the Board's remand with 
regard to the appellant's NOD.  More specifically, in the 
section entitled, "Adjudicative Actions" the appellant's 
NOD is still listed, in error, as being received in January 
2007.  This section should reflect that the appellant's NOD 
was received at the RO in October 2004.  

Importantly, a remand by the Board imposes upon the Secretary 
of the VA a concomitant duty to ensure compliance with the 
terms of the remand.  Additionally, where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  The AMC did not comply with November 2008 Board 
remand directives.

Accordingly, the case is once again REMANDED for the 
following action:

1.  Send the appellant an updated duty-
to-assist letter that comports with her 
pending claim of service connection for 
the cause of the veteran's death.  This 
should include what is necessary to 
substantiate a DIC claim pursuant to the 
directives set forth in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), as 
well as the law and regulations 
pertaining to claims of service 
connection on a presumptive basis with 
regard to former POW's.  Additionally, 
the letter must explain to the appellant 
that the RO erred in finding the August 
2004 rating decision was final because 
the appellant submitted a valid and 
timely NOD in October 2004.

2.  After explaining to the appellant 
what information or evidence is necessary 
to substantiate a claim of service 
connection for the cause of the Veteran's 
death, on a direct basis, and a 
presumptive basis, undertake any 
development deemed appropriate, including 
requesting from the appellant any medical 
records showing a diagnosis of heart 
disease during the veteran's lifetime, 
and obtaining a medical opinion if 
necessary, to determine whether the 
veteran's demise due to heart failure was 
caused by underlying heart disease.

3.  Then, readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
provide the appellant with a Statement of 
the Case as to the issue of service 
connection for the cause of the veteran's 
death in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the veteran perfects her appeal by 
submitting a timely and adequate 
substantive appeal, return the claim to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




